Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43, in subsections (b)-(d), recites “(b) a signal source that interrogates the capture component with a signal after the sample has been applied to the capture component; (c) a signal amplifier, wherein the signal is amplified to increase the signal-to noise ratio…..; (d) a signal detector for detecting the amplified signal”. It is unclear as to what Applicant means by “a signal source that interrogates the capture component with a signal” which “signal is amplified” and the signal is detected (emphasis added). It is unclear what is the signal source. It is unclear what is the signal that both 
In claim 45, line 4, it appears that the word “and” should be “or” since there is no support in the specification for detection utilizing all the techniques or materials recited in claim 42, and thus such a method would be unclear.
	Claim 47 recites “e.g. target genes” in line 2. It is unclear if target genes is intended to be a limitation especially since the limitation recites “e.g.”, which indicates that it is not a limitation, and line 3 recites “the target gene”, which indicates that it is a limitation.  
	Claim 47 recites in line 2 “the molecular beacons without fluorophores containing target genes” lacks sufficient antecedent basis”.
	The remaining claims are rejected since they depend from claim 43, which is rejected for the reasons stated above.

Response to Arguments
	Applicant has amended the claims, and the obviousness double patenting rejections have been withdrawn. However, the claims are rejected for the above reasons.
 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,796, 184.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANN Y LAM/Primary Examiner, Art Unit 1641